VIA EDGAR September 27, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life & Annuity Variable Annuity Account H and Lincoln Life & Annuity Company of New York American Legacy® Fusion File Nos. 811-08441; 333-176216 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on August 10, 2011. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Life & Annuity Company of New York, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on September 29, 2011, or as soon as possible thereafter. Sincerely, /s/ Delson R. Campbell Delson R. Campbell Vice President VIA EDGAR September 27, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life & Annuity Variable Annuity Account H and Lincoln Life & Annuity Company of New York American Legacy® Fusion File Nos. 811-08441; 333-176216 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on August 10, 2011. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on September 29, 2011, or as soon as possible thereafter. Sincerely, /s/ Thomas O'Neill Senior Vice President & Director Thomas O’Neill
